2.	Applicant’s election without traverse of the species identified in the reply filed on December 21, 2020, table on page 2, is acknowledged.
3.	The substitute specification filed July 22, 2020 has been entered.
4.	The substitute specification filed July 22, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0001] of the substitute specification contains new matter because of its incorporation-by-reference to AU Patent Application No. 2017904465.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  The incorporation-by-reference statement to the AU patent application was not present in the international application as filed, and therefore constitutes new matter in this national stage application.  The preliminary amendment to the specification filed on May 1, 2020 was filed after the filing date of the international application and therefore does not provide support for the current incorporation-by-reference statement to the AU patent application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:  The specification contains two tables designated “Table 6” (see pages 91 and 200-201) and two tables designated “Table 13” (see pages 89 and 91).  The table need to be re-numbered using consecutive numbers.  Appropriate correction is required.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment or prevention of a method of treating or preventing a bacterial or fungal infection, does not reasonably provide enablement for a method of treating or preventing all diseases, disorders, or conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are: (1) the nature of the invention; (2) the state .
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 14-16, 21-27, 29-31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, Formula (I), the variables Y1 through Y8 are defined as possibly being “C”.  However, in Formula (I), the Y positions are trivalent, whereas “C” is a tetravalent group.  It is unclear what occupies the fourth valence of “C” when a Y position is “C”.  This issue also occurs in Formula (Ib) in claims 3 and 35.  Claim 1 recites that “each pair of R1’ and R1, R3’ and R3… and R8’ and R8 may together form a cycloalkyl”.  However, as shown in Formula (I), each R’ group is attached to a nitrogen atom, and each R group is attached to a Y group which can be N.  It is unclear how each pair can form a cycloalkyl while still remaining attached to at least one nitrogen atom as shown in Formula (I).  It is believed that “cycloalkyl” is a misnomer in this context.  At claim 1, page 4 of the preliminary amendment filed May 1, 2020, line 5, the wherein clause is unclear because it is not clear what conjunction is used to link the R4, R5, and R8 groups.  In particular, it is unclear if these three groups are linked by “or” or “and”, which affects when the Z limitation is imposed.  This same issues occurs for the wherein clauses at claim 1, page 4, line 6-7; page 5, lines 1-2 and 3-4; page 6, line 1; and page 7, line 1.  At claim 27, line 4, the interpretation of “known” is unclear.  It is unclear to what degree the agents must be known, e.g., to one person or to artisans in general; it is unclear if obvious variations of known agents are embraced; and it is unclear at what point in time, e.g., at the time of invention, at the time of the effective filing date of the invention, at the time of patenting, or at the time of a potential act of infringement, the agents must be known. 
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-27 and 29-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is drawn to a compound or a salt or stereoisomer thereof.  Dependent claims 25-27 and 29-31 are drawn to compositions or methods comprising the compound or a solvate or prodrug thereof.  Because dependent claims 25-27 and 29-31 recite, in part, solvates or prodrugs which are not recited in the independent claim, the dependent claims embrace subject matter not embraced within the scope of the independent claim, and claims 25-27 and 29-31 are therefore improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claims 21 and 27 are objected to because of the following informalities:  At claim 21, line 3, “or” (first occurrence) should be changed to “of”.  At claim 27, line 1, “the” should be inserted before “at”.  Appropriate correction is required.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 3, 14-16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 02/055543.  The World Patent Application ‘543 teaches compound nos. 1 and 4 in Table 3 (see page 37).  These compounds correspond to Inventors’ Formula (I) in which Y1 - Y8 are CH; R1’ - R9’ are hydrogen; R1, R3, R6, and R7 are ethylamine; R4 is benzyl; R5 is isobutyl; R8 is hydroxyethyl; n is 1; and Z is threonyl, i.e. C(=O)-R10 where R10 is a substituted alkyl, or is hydrogen.  The compounds are conjugated at their N-terminus to an immune cell chemotactic peptide A-Xa-Xb-Xc-X0…5 through a linker R, which conjugates correspond to Inventors’ Formula (I) in which Z is C(=O)-R10 where R10 is a substituted alkyl.  The compounds of the World Patent Application ‘543 are not excluded by any of the provisos at the end of claim 1.  The conjugates are used to treat bacteremia and/or septicemia following infection by gram negative bacteria.  The conjugates can be combined with a pharmaceutically acceptable carrier and with additional active ingredients such as an antibiotic, e.g., erythromycin, novobiocin, rifampin, fusidic acid, and vancomycin.  See, e.g., the Abstract; page 19, lines 2-5; page 30, lines 14-20; Example 11; and claims 57-60.
12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent Application 471453.  The European Patent Application ‘453 teaches various cyclic peptides, including those designated cPND12, cPND13, cPND25, which meet the requirements of Inventors’ Formula (I).  For example, cPND12 corresponds to Inventors’ Formula (I) in which Y1 - Y8 are CH; R1’ - R3’ and R5’ - R9’ are hydrogen; R1 is C4 alkyl; R3 is hydrogen; R4 and R4’ together with the nitrogen atom to which R4’ is attached and together with Y4 form a prolyl ring; R5 is hydrogen; R6 is a substituted C3 alkyl; R7 is an unsubstituted C1 alkyl; R8 is benzyl; n is 3; and Z is C(=O)-O-R10 in which R10 is a substituted C1 alkyl, i.e. Inventors’ Z corresponds to the reference’s Z which is benzyloxycarbonyl.  The compounds of the European Patent Application ‘453 are not excluded by any of the provisos at the end of claim 1.
13.	Claims 1, 4, 5, 8, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sato et al article (Chem. Pharm. Bull., Vol. 59, pages 597-602).  The Sato et al article teaches [Dap3]-PMB(3-10) and [Ser3]-PMB(3-10).  See Figure 1.  These two compounds correspond to Inventors’ Formula (I) in which Y1 - Y8 are CH; R1’ - R9’ are hydrogen; R1 is NH2-CH2- or HO-CH2-; R3 is NH2-CH2-CH2-; R4 is benzyl; R5 is isobutyl; R6 is NH2-CH2-CH2-; R7 is NH2-CH2-CH2-; R8 is CH3-CH(OH)-; n is 2; and Z is R10 in which R10 is hydrogen.  The compounds of the Sato et al article are not excluded by any of the provisos at the end of claim 1.  The compounds are purified and then re-solubilized in water, which corresponds to the pharmaceutical composition recited in instant claim 25. 
14.	Claims 1, 3, 14-16, 21-27, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the World Patent Application 2017/189868.  The World Patent Application ‘868 teaches polymyxin analogues useful as antibiotic potentiators.  Compounds including compound nos. 39, 44-51, 53-55, 59, 60, 64, 66, 67, 69, 71-74, 78, 81-88, 91, 93, 96-98, 101, 102, 104, 105, 113, 117-120, 125, 126, 132, 133, 136, 138, 139, 142, 144-147, 150, 152, 153, and 156-158, meet the requirements of Inventors’ Formula (I).  The polymyxin analogues can be combined with a pharmaceutically acceptable carrier, and with an additional active agent such as antibiotics, e.g., rifampicin, and administered to treat bacterial infections.  See, e.g., the Abstract; paragraphs [0081], [0084], [0093], [0329]; and claims 14 and 17-19.  As an example, compound 39 of the World Patent Application ‘868 meets the requirements of Inventors’ Formula (I) in which Y1 - Y8 are CH; R1’ - R9’ are hydrogen; R1 is phenyl; R3 is NH2-CH2-CH2-; R4 is benzyl; R5 is isobutyl; R6 is NH2-CH2-CH2-; R7 is NH2-CH2-CH2-; R8 is CH3-CH(OH)-; n is 1; and Z is R10 in which R10 is hydrogen.  Compound 47 of the World Patent Application ‘868 similarly corresponds to Inventors’ Formula (I), except that Z is -C(=O)=R10 where R10 is -CH3. Compound 59 of the World Patent Application ‘868 similarly corresponds to Inventors’ Formula (I), except that R1 is NH2-CH2-CH2-, and Z is -C(=O)=R10 where R10 is (CH3)3C-.
15.	Claims 1, 3-5, 8, 14-16, 21-27, 29-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2016/083531.  The World Patent Application ‘531 teaches compounds for use in the treatment of bacterial infections.  Compounds of the World Patent Application ‘531 which meet the requirement of Inventors’ Formula (I) include C1 (see page 93) and Compounds 3-21, 23, 25, 26, C4-C6, 27-36, and 38-99.  Compound C1 of the World Patent Application ‘531 corresponds to Inventors’ Formula (I) in which Y1 - Y8 are CH; R1’ - R9’ are hydrogen; R1 is NH2-CH2-; R3 is NH2-CH2-CH2-; R4 is benzyl; R5 is isobutyl; R6 is NH2-CH2-CH2-; R7 is NH2-CH2-CH2-; R8 is CH3-CH(OH)-; n is 1; and Z is -C(=O)-R10 in which R10 is substituted C3 alkyl.  By way of further explanation, the N-terminal Thr residue of compound C1, plus its N-terminal acyl, correspond to Inventors’ Z.  This portion of compound C1 comprises only a single peptide linkage or bond, i.e. between the N-terminal Thr residue and its N-terminal acyl group.  The compounds of the World Patent Application ’51 are combined with a pharmaceutically acceptable carrier and a second active agent which can be rifampicin.  See, e.g., page 9, lines 9-16; page 69, lines 3-9; and claims 52-55.
16.	Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or render obvious compounds corresponding to the elected species, or compounds having the structure recited in dependent claim 35.  Accordingly, compositions comprising these compounds, and methods of using these compounds, would also be novel and unobvious over the prior art of record or any combination thereof.
	The Becker et al article (Bioorg. Med. Chem., Lett., Vol. 27, pages 2407-2409) has been carefully considered; however, the octapeptins of Figure 1 are excluded from the scope of the instant claims by the wherein clause at independent claim 1, pages 4-7.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 25, 2021